 

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF TENNESSEE
AT CHATTANOOGA
KOLBY DUCKETT, DAVID SHILLING, and
DAVID HOLLOWAY,
Plaintiffs,

CASE NO. 1:19-CV-002905
JURY DEMAND

VS

CHIEF BRIAN HICKMAN, Individually,
and in His Capacity as the Police
Chief of the City of Collegedale,

TED ROGERS, Individually, and in
His Capacity as the City Manager of
the City of Collegedale,

and

THE CITY OF COLLEGEDALE, TENNESSEE,
Defendants.

The deposition of SERGEANT JAMES DANIEL HEATH,
called as a witness at the instance of the plaintiffs, for
purposes of discovery, on the 10th day of September, 2020, in
the Independence Conference Room of Liberty Tower, 605
Chestnut Street, Chattanooga, Tennessee, taken under the
Federal Rules of Civil Procedure, in the presence of:

BRYAN H. HOSS, ESQUIRE

JANIE PARKS VARNELL, ESQUIRE

DAVIS & HOSS, P.C.

850 FORTWOOD STREET

CHATTANOOGA, TENNESSEE 37403

bryan@davis-hoss.com

janie@davis-hoss.com

Appearing for the Plaintiffs

BENJAMIN K. LAUDERBACK, ESQUIRE

BRIAN BIBB, ESQUIRE

WATSON, ROACH, BATSON & LAUDERBACK, PLC
900 SOUTH GAY STREET, SUITE 1600

POST OFFICE BOX 131

KNOXVILLE, TENNESSEE 37901-0131

 

blauderback@watsonroach.com EXHIBIT
bbibb@watsonroach.com
Appearing for Chief Brian Hickman i (

 

 

ee -4435 "Preserving The Record" (800) 298-3376

ana Y. Ewton, RPR, LCR Angel & Associates Court Reporting
Case 1:19-Cv-00295-CHS Document 73-1 Filed 11/16/20 Page 1of6 PagelD #: 335
 

110
1 would handle this stuff -- you know, this whole stat thing was
2 stuff whenever I had the opportunity to or whenever I had a

3 small caseload or wasn't busy with other stuff, so it's not

4 like I dedicated a whole bunch of time to that because, again,

5 it was a me thing. It was never an administration thing. So

6 I want to say that I saw it and I might have looked at it for

7 a second, told myself I'd go back and look at it again later

8 so maybe I could add to a conversation if it was ever had, but

9 I don't think I ever did and I don't think the conversation

10 was ever had.

11 Q Any other conversations with Curtis that you can

12 recall about the quota or the enforcement activities number?
13 A Well, yeah. We had a conversation with Curtis at --
14 at Lieutenant Sapp's house, but we were just kind of throwing
15 this stuff out there, seeing -- seeing what, you know --

16 seeing what's good, what's not good, that kind of stuff. That

17 was -- I know a lawsuit had been dropped at that point. I'm
18 not sure which one had been dropped.

19 Q You mean filed?

20 A Yes, sir, that's what I mean to say. Thank you.

21 That's one of those words you don't like. But --

22 MR. GRANT: Dropped. When a lawsuit gets dropped --
23 THE WITNESS: Yes, I know.
24 MR. GRANT: -- for a lawyer, it's -- yeah. They

25 don't like that.

 

 

 

oe 876- ee "Preserving The Record" (800) 298-3376

ana Y. Ewton, , LCR Angel_& Associates Court Reporting
Casé 1:19-cv- 80285 -CHS Document 73-1 Filed 11/16/20 Page 2o0f6 PagelD #: 336
 

iid

il Q No, they like that.

2 A Yes. I know.

3 Q We don't.

4 A I recall us having that meeting and going over pros

5 and cons of, you know, everything that we're talking about

6 today.

7 Q So this is at Lieutenant Sapp's house?

8 A Correct.

9 Q And who all was there?
10 A It was myself, Lieutenant Sapp, Sergeant Westfield,

11 and Curtis Bowe.

12 Q Okay. And any idea what month, what year?

13 A Like I said, I know it was around the time of the
14 lawsuit. I just can't recall which lawsuit it was. Because
15 one -- one was filed in the summer and one was filed in the

16 spring; right? I can't remember.

 

 

 

17 Q Bedell was filed first.
18 A Yes.
19 Q And then Shilling, Duckett --
20 A Second.
21 Q -- and Holloway's was filed second.
22 A Correct.
23 Q So you think it was in between the time that those
24 two lawsuits were filed?
25 A IT think, but I can't recall.
ieee toaded ~4435 "Preserving The Record" (800) 298-3376

ana Y. Ewton, RPR, LCR Angel_& Associates Court Reporting
Case 1:19-cv-00295-CHS Document 73-1 Filed 11/16/20 Page 3o0f6 PagelD #: 337
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

Q
A

Q

that discussion again.

A

about,

Sapp had asked him if it was protected by attorney/client,

but -- and he said it was.
Q Asked Curtis?
A Yes.
Q And Curtis says it was?
A Yeah. So I'm not sure what I'm allowed to do or
not.
Q Oh, you're not sure whether --
A Yeah. Is it protected? I don't --
MR. BIBB: Maybe we should give Curtis a call.
MR. LAUDERBACK: On the record.
MR. GRANT: Yeah. Off the record for a second.
(Whereupon, a discussion was held off the record.)
Q So this is after hours?
A Yes.
Q Nobody was on duty?
A No. We were at his -- we were at Lieutenant Sapp's
house.
Q But nobody is on duty --

because that was one of the things that -- Lieutenant

112
That's your best guess?
That's my best guess.

All right. And that discussion is -- tell me about

Well, that's the thing that I'm kind of wondering

 

 

(423) 876-4435
Lana Y. Ewton, RPR, LCR Angel & Associates Court Reporting

"Preserving The Record" (800) 298-3376

Case 1:19-cv-00295-CHS Document 73-1 Filed 11/16/20 Page 4o0f6 PagelD #: 338
 

iis

1 A No.

2 Q -- at that time?

3 A I mean, I might have been on call, but as far as

4 actively working, no.

9 Q Okay. And the general conversation is about the --

6 whether this was a quota?

7 A Uh-huh.

8 Q Is that fair to say?

9 A Yeah.

10 Q Whether it was an illegal quota?

11 A Uh-huh.

12 Q Is that fair?

13 A Uh-huh. Yes, sir. I'm sorry. I'm doing the uh-huh
14 again. Working on it.

15 MR. GRANT: Let me, just for the record, just say

16 that if you were talking to Mr. Bowe in the capacity as a city
17 employee asking for legal advice on behalf of the City, then I
18 think that's privileged --

19 THE WITNESS: Okay.

20 MR. GRANT: -- and I would advise you not to answer.
21 If you were not talking to him in that capacity, then it's

22 your call.

 

 

 

23 THE WITNESS: Yeah, I wasn't asking him any personal
24 stuff.
25 Q So you were asking on behalf of the City?
(423) 876-4435 "Preserving The Record" (800) 298-3376
Lana Y. Ewton, RPR, LCR Angel & Associates Court Reporting

Case 1:19-cv-00295-CHS Document 73-1 Filed 11/16/20 Page 5o0f6 PagelD #: 339
 

114

1 A Yeah, it was --

2 Q Well, it sounds like it was Sapp's question.

3 A Correct. So -- Jack -- Jack was -- you know,

4 that -- the lawsuit was filed and it was just one of those

5 things, just like court before we, you know, prosecute a DUI
6 or something. Making sure our Is are dotted, our Ts are

7 crossed, all that stuff. So he hollered at me to come by his

8 house and let's talk it over, make sure that, you know -- make
9 sure we've done everything we're supposed to do. But, you
10 know, there is also parts where, you know, Westfield had a

11 hand in it that I didn't and vice versa, so he called

12 Westfield over. And so that was going around and then we're
13 like, well, hold on. Let's get Curtis' opinion. He is an

14 attorney and, you know, really, you know, just make sure that
15 we've done all this. So he says I'll be right there and he
16 shows up and that was the -- one of the first questions that
17 Lieutenant Sapp threw out there, look, this is sensitive

18 department stuff and definitely above his chain of command

19 because he is a reserve officer at this point, so we are

20 talking to you not as a reserve officer but as an attorney to

21 get your knowledge.

 

 

 

22 Q And this was all before you guys gave your TBI

23 interview?

24 A When did we give the TBI interview?

25 Q I've got August 28th. I've got your -- your date
(423) 876-4435 "Preserving The Record" (800) 298-3376
Lana Y. Ewton, RPR, LCR Angel & Associates Court Reporting

Case 1:19-cv-00295-CHS Document 73-1 Filed 11/16/20 Page 6of6 PagelD #: 340
